1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., FIDELITY
     NATIONAL TITLE INSURANCE COMPANY, CHICAGO
12   TITLE INSURANCE COMPANY, and CHICAGO TITLE OF
     NEVADA, INC.
13
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
14   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
15   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
16   Las Vegas, Nevada 89121
                               UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       BANK OF AMERICA, N.A.,                          Case No.: 2:21-CV-00971-GMN-EJY
19
                             Plaintiff,                STIPULATION AND ORDER TO
20                                                     EXTEND TIME TO RESPOND TO
                     vs.                               COMPLAINT
21
       FIDELITY NATIONAL TITLE GROUP,
22     INC. et al.,
23                           Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Fidelity National

26
     Title Insurance Company (“Fidelity”), Chicago Title Insurance Company (“Chicago Title”) and

27   Chicago Title of Nevada, Inc. (“Chicago Agency”) (collectively “Defendants”) and plaintiff Bank

28   of America, N.A. (“BANA”), by and through their respective attorneys of record, which hereby

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
1    agree and stipulate as follows:
2           1.      On May 19, 2021 BANA filed its complaint in the Eighth Judicial District Court
3    for the State of Nevada;
4           2.      On May 20, 2021, Chicago Title removed the instant case to the United States
5    District Court for the State of Nevada (ECF No. 1);
6           3.      Chicago Agency’s response to BANA’s complaint is currently due on June 24,
7    2021, Chicago Title and Fidelity’s responses are currently due on June 28, 2021, while FNTG’s
8    response is currently due on June 29, 2021;
9           4.      Counsel for Defendants request a 30-day extension for FNTG (35 days for Chicago
10   Agency and 31 days for Chicago Title and Fidelity) through and including Thursday, July 29,
11   2021 for Defendants to file their respective responses to BANA’s complaint to afford Defendants’
12   counsel additional time to review and respond to BANA’s complaint.
13          5.      Counsel for BANA does not oppose the requested extension;
14          6.      This is the first request for an extension made by counsel for Defendants, which is
15   made in good faith and not for the purposes of delay.
16          7.      This stipulation is entered into without waiving any of Defendants’ objections
17   under Fed. R. Civ. P. 12.
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including Thursday, July 29, 2021.
3    Dated: June 23, 2021                        SINCLAIR BRAUN LLP
4

5                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
7                                                      INC., FIDELITY NATIONAL TITLE
                                                       INSURANCE COMPANY, CHICAGO
8                                                      TITLE INSURANCE COMPANY and
                                                       CHICAGO TITLE OF NEVADA, INC.
9
     Dated: June 23, 2021                        WRIGHT FINLAY & ZAK, LLP
10

11
                                                 By:    /s/-Darren T. Brenner
12
                                                       DARREN T. BRENNER
                                                       Attorneys for Plaintiff
13
                                                       BANK OF AMERICA, N.A.
14
     IT IS SO ORDERED.
15
                        23rd day of _____________,
            Dated this _____           June        2021.
16

17
                                                __________________________________________
18                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                             3
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
